"This case is before this court on defendant’s motion for summary judgment, to which plaintiff has filed no opposition. Plaintiff failed to claim a retirement income credit, she says, for which she was eligible, in her 1971, 1972, 1973, 1974, and 1975 income tax returns. The Internal Revenue Service audited her 1973 return and should have *1065caught this error, but failed to do so, she says. Defendant relies on section 6511(a), Internal Revenue Code of 1954, which requires a claim for refund within three years of the date the return was filed,- or two years of payment, and defendant says plaintiffs claims on February 16, 1977, met neither of these deadlines as to 1971 and 1972. As to years 1973, 1974, and 1975, defendant says the refunds have been paid.,
"Since plaintiff fails to show any refund claim earlier than the one defendant acknowledges having received, and since the mere making of an audit cannot be deemed notice of entitlement to retirement credit, which plaintiff admits she did not claim, plaintiff, cannot recover for 1971 and 1972. She does not refute the sworn evidence that the 1973, 1974, and 1975 refunds claimed have been paid, but admits in a letter to defendant’s counsel that no issue remains for adjudication as to those years. Accordingly, upon consideration of the motion and the evidence submitted in support thereto,
"it is ordered that the petition is dismissed.”